       Case 4:18-cv-00491-CKJ Document 81 Filed 06/17/20 Page 1 of 3



 1   WO
 2
 3
 4
 5
 6                         IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   James W Barnes,                                   No. CV-18-00491-TUC-CKJ
10                  Plaintiff,                         ORDER
11   v.
12   JT Shartle, et al.,
13                  Defendants.
14
15
16          Pending before the Court are Plaintiff’s Second Amended Complaint (Doc. 75),
17   Motion to Stay Pretrial Order (Doc. 78), Motion for Leave to Amend Jurisdiction
18   (Doc. 79), and Second Motion for Leave to Amend Jurisdiction (Doc. 80). For the
19   following reasons, Plaintiff’s Motions are DENIED WITHOUT PREJUDICE, and the
20   Clerk of Court is instructed to STRIKE Plaintiff’s Second Amended Complaint from the
21   case docket.
22                                  Second Amended Complaint
23          On June 9, 2020, Plaintiff filed his Second Amended Complaint (Doc. 75), which
24   appears to be a refiling of his Proposed First Amended Complaint (Doc. 57). Federal Rule
25   of Civil Procedure 15 and Local Rule 15.1 require that a party must first file a motion for
26   leave to amend a complaint and receive the Court’s consent before filing it. See Fed. R.
27   Civ. P. 15(a)(2); LRCiv 15.1(a). This case is past the point where Plaintiff may file an
28   amended complaint as a matter of course. See Fed. R. Civ. P. 15(a)(1) (“A party may
       Case 4:18-cv-00491-CKJ Document 81 Filed 06/17/20 Page 2 of 3



 1   amend its pleading once as a matter of course within . . . 21 days after serving it, or . . . if
 2   the pleading is one to which a responsive pleading is required, 21 days after service of a
 3   responsive pleading or 21 days after service of a motion under Rule 12(b), (e), or (f),
 4   whichever is earlier.”) Since Plaintiff’s Second Amended Complaint is duplicative of his
 5   Proposed First Amended Complaint, and due to the fact that Plaintiff failed to receive
 6   permission from the Court to file an amended complaint, the Clerk of Court is directed to
 7   STRIKE Plaintiff’s filing (Doc. 75) from the docket. Plaintiff is admonished that he must
 8   first request permission from the Court to file any amended pleadings in the future. Failure
 9   to do so will result in cursory denial of his amended complaint.
10                                 Motion to Stay Pretrial Order
11          On June 12, 2020, Plaintiff filed his Motion to Stay Pretrial Order. (Doc. 78)
12   Plaintiff requests that the Court stay the Pretrial Order deadline outlined in its discovery
13   schedule (Doc. 54) because he will need Defendants’ interrogatory responses to identify
14   potential witnesses. Id. Plaintiff’s request to stay the Pretrial Order deadline is denied
15   without prejudice. The Court stayed merits discovery until the issue of whether Plaintiff
16   exhausted his administrative remedies before filing suit is resolved. (Doc. 77, ¶ 14 at 6)
17   Plaintiff is free to file a similar request—if needed—after the Court rules on the exhaustion
18   issue and before the discovery period has closed.
19                           Motions for Leave to Amend Jurisdiction
20          On June 12, 2020, Plaintiff also filed two motions for leave to amend jurisdiction.
21   (Docs. 79, 80) Plaintiff requests leave to “clear up any and all issue dealine (sic) with
22   jurisdiction in this case[.]” (Doc. 79) He also states, “This is a [c]ivil [r]ight [c]omplaint
23   in which Plaintiff is seekine (sic) 75[,]000 in damage . . . . [I]t is these [r]ules which give
24   this honorable court jurisdiction and venue in this case. So Plaintiff ask that this motion
25   be noted for jurisdiction.” (Doc. 80) Although the Court is required to liberally construe
26   all pro se pleadings, it cannot guess at the intent of a pro se litigant. Without more
27   information explaining his request(s), the Court denies these motions without prejudice. If
28   Plaintiff intends to assert federal jurisdiction over his claims, such jurisdiction has already


                                                  -2-
       Case 4:18-cv-00491-CKJ Document 81 Filed 06/17/20 Page 3 of 3



 1   been asserted under 28 U.S.C. § 1331, as Plaintiff’s claims arise under federal law.
 2          Accordingly, IT IS ORDERED:
 3          1.     Plaintiff’s [78] (Doc. 78) Motion to Stay Pretrial Order is DENIED.
 4          2.     Plaintiff’s [79] (Doc. 79) Motion for Leave to Amend Jurisdiction is
 5          DENIED.
 6          3.     Plaintiff’s [80] (Doc. 80) Second Motion for Leave to Amend Jurisdiction
 7          is DENIED.
 8          4.     The Clerk of Court is directed to STRIKE Plaintiff’s [75] (Doc. 75) Second
 9          Amended Complaint.
10
11          Dated this 16th day of June, 2020.
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                 -3-
